Citation Nr: 1141603	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right foot disorder and, if so, whether service connection is warranted for the claimed disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bladder condition, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to December 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the instant claim has been transferred to the RO in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board notes that, in August 2011, the Veteran submitted a statement requesting service connection for hearing loss and tinnitus, entitlement to a total disability evaluation based upon individual unemployability (TDIU), and recognition of his son as a helpless child.  However, the Board notes these issues have not yet been addressed by the RO and are not currently in appellate status.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for right and left foot disorders, a cervical spine disorder, a bladder condition and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1983 rating decision denied the Veteran's claim of entitlement to service connection for a right foot disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2.  Evidence received since the May 1983 rating decision is not cumulative of the evidence of record at the time of the May 1983 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a right foot disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision which denied the Veteran's claim of entitlement to service connection for a right foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1983 rating decision in connection with the Veteran's claim of entitlement to service connection for a right foot disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of service connection for a right foot disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO initially denied the Veteran's claim of service connection for a right foot condition in May 1983.  The RO considered service treatment records and the report of a March 1983 VA examination, which found the Veteran's feet to be normal.  The RO determined that service connection for a right foot condition was not warranted because the evidence did not indicate the Veteran then suffered from such a disorder.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in May 1983.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the May 1983 rating decision includes private and VA treatment records and the reports of January 2009 and April 2011 VA examinations.  Significantly, the January 2009 VA examination report reflects a diagnosis of bilateral chronic metatarsalgia, and the April 2011 VA examination report reflects a diagnosis of bilateral posterior tibialis tendonitis with right foot Morton's neuroma.  As noted above, the RO found no evidence of a chronic right foot disorder at the time his original claim was denied in May 1983.

The Board concludes that the VA examination reports dated January 2009 and April 2011 are new and material with respect to the issue of service connection for a right foot disorder.  They were not previously of record at the time of the May 1983 rating decision.  They are not cumulative of prior records because they provide a current diagnosis of a chronic right foot disorder.  Previously, the record contained no such current evidence.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  These VA examination reports, presumed credible, bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for a right foot disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a right foot disorder is reopened; to this extent only, the claim is granted.


REMAND

The Veteran asserts entitlement to service connection for a cervical spine disorder, as well as bilateral foot disorders.  While the Veteran has indicated he believes these conditions are secondary to his service-connected lumbar spine disability, the Board observes the Veteran's representative has also argued the Veteran was treated for cervical spine and bilateral foot conditions in service and, as such, direct service connection is warranted.  See, e.g., March 2011 Board hearing transcript.

During the development of his claim, the Veteran was provided a VA examination in January 2009.  Following a physical examination of the Veteran, the VA examiner diagnosed degenerative disc disease of the cervical spine and chronic bilateral metatarsalgia.  After reviewing the claims file, including service treatment records, the VA examiner opined in a March 2009 addendum that the Veteran's neck condition could not be linked to his lumbar spine disability without resorting to mere speculation.  In a May 2009 addendum, the VA examiner found that, given multiple post-service automobile accidents and on-the-job injuries, the Veteran's neck pain could not be related directly to active service.  Finally, the VA examiner could not provide an opinion regarding the Veteran's bilateral foot condition without resorting to speculation.

The Veteran was provided a second VA examination in April 2011.  Again, the VA examiner found the Veteran's cervical spine disability could not be linked to his service-connected lumbar spine disability given he was in a post-service hit-and-run accident.  Furthermore, the VA examiner noted that the Veteran's neck complaints did not start until well after his time in service and, as such, it is less likely as not that the Veteran's current cervical spine condition is caused by or secondary to his lumbar spine condition or his time in active service.

With respect to the Veteran's bilateral foot conditions, the VA examiner found that these conditions are not of the radicular-type pain that would be associated with the service-connected lumbar spine condition.  The VA examiner further found that there are no indications the Veteran suffered from Morton's neuroma in service, and all in-service complaints were heel or arch pain that was nonspecific, with no particular diagnosis.  Finally, the VA examiner opined that the Veteran's bilateral foot conditions are not caused by or related to his service-connected low back condition or to his time in active service.

In reviewing the January 2009 and April 2011 VA examination reports, as well as the associated etiological opinions, the Board notes there is no opinion of record addressing whether the Veteran's cervical spine or bilateral foot disorders have been aggravated by his lumbar spine disability.  Furthermore, the VA examiners failed to provide an adequate rationale for the opinions offered or, in the alternative, why an opinion could not be offered without resorting to mere speculation.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2009 and April 2011 VA medical opinions do not address the Veteran's assertion of aggravation, and also do not provide an adequate rationale for direct service connection or proximate causation, the Veteran must be provided a new VA examination to determine whether his current cervical and/or bilateral foot disabilities are etiologically related to his active service or are secondary to his service-connected lumbar spine disability.

The Board notes the Veteran submitted a statement in June 2010 expressing disagreement with a March 2010 rating decision which denied service connection for a bladder condition.  Further, in August 2011, the Veteran submitted a notice of disagreement (NOD) with a May 2011 rating decision that denied service connection for a bilateral knee condition.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses these NODs.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

As a final note, the Board observes the record indicates the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., January 2009 VA examination report.  However, the SSA award decision and supporting documents are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to service connection for a bladder condition and a bilateral knee disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1).

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine and bilateral foot disorders.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following for each of the Veteran's cervical spine, right foot and left foot disorders:

(a ) Is it at least as likely as not (i.e., probability of 50 percent) that any current cervical spine, right foot and/or left foot disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current cervical spine, right foot and/or left foot disorder is proximately due (caused by) to the Veteran's service-connected lumbar spine disability?

(c) If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current cervical spine, right foot and/or left foot disorder has been aggravated beyond its normal progression by the Veteran's service-connected lumbar spine disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disorder (i.e., a baseline) before the onset of the aggravation. 

4.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


